Citation Nr: 1222764	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals, left ankle, with degenerative joint disease (DJD).  

2.  Entitlement to service connection for keratoma, left lateral heel.

3.  Whether new and material evidence has been received to reopen a claim for service connection of hypertension. 

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected residuals of frostbite of the left foot, residuals of frostbite of the left foot, chondromalacia of the left knee and post-operative residuals, left ankle, with DJD.

5.  Entitlement to service connection for right ankle condition, to include as secondary to service-connected residuals of frostbite of the left foot, residuals of frostbite of the left foot, chondromalacia of the left knee and post-operative residuals, left ankle, with DJD.

6.  Entitlement to service connection for depression, to include as secondary to service-connected residuals of frostbite of the left foot, residuals of frostbite of the left foot, chondromalacia of the left knee and post-operative residuals, left ankle, with DJD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a September 2008 rating decision, the RO, inter alia, denied the Veteran's claim for service connection of a dental condition.  The Veteran filed a timely Notice of Disagreement (NOD) to this denial and a Statement of the Case (SOC) was issued on it in May 2009.  In his Substantive Appeal, received after issuance of the SOC in May 2009, the Veteran elected not to pursue his appeal with respect to this issue.  Accordingly, this issue is not before the Board.

The issues of entitlement to service connection for keratoma, left lateral heel; whether new and material evidence has been received to reopen a claim for service connection of hypertension; entitlement to service connection for diabetes mellitus; entitlement to service connection for right ankle condition; and entitlement to service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims ("Court") held that a total disability evaluation based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has submitted evidence regarding unemployability and the Board finds that a TDIU claim has been raised by the record.  However, as a TDIU claim has not been considered by the agency of original jurisdiction (AOJ), and involves consideration of service-connected disabilities not currently before the Board on appeal, the Board finds that it should be referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU has been raised by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See Rice, 22 Vet. App. at 454 (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).


FINDINGS OF FACT

1.  Prior to November 23, 2011, the Veteran's post-operative residuals of the left ankle with DJD was manifested by marked limitation of motion with no ankylosis, malunion of the os calcis or astralgus, or astragalectomy.

2.  From November 23, 2011, the Veteran's post-operative residuals of the left ankle with DJD has been manifested by no more than moderation limitation of motion with no marked limitation of motion, ankylosis, malunion of the os calcis or astralgus, or astragalectomy.


CONCLUSION OF LAW

1.  Prior to November 23, 2011, the criteria for a 20 percent, but no greater, evaluation for post-operative residuals, left ankle, with DJD are met, but thereafter an evaluation in excess of 10 percent thereafter is not established.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2011).

2.  From November 23, 2011, criteria for an evaluation in excess of 10 percent for post-operative residuals, left ankle, with DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The RO provided the appellant pre-adjudication notice by a letter dated in February 2010.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his service-connected left ankle disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  

The Board notes that the Veteran's claims file was not apparently available in conjunction with his March 2010 VA examination.  The Board notes, however, that the absence of claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the current level of severity is of primary importance, and appropriate clinical findings are included so as to allow the Board to evaluate the severity of his disability under the appropriate rating criteria, the Board finds that the examination is adequate.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, a subsequent VA examination, conducted in November 2011, was based upon a full review of the claims file.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased evaluation issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Ankylosis (bony fixation) of either ankle, depending upon the favorability of the angle of fixation, warrants evaluation from 20 to 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Limitation of motion of the ankle which is moderate warrants a 10 percent evaluation and marked warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ankylosis of the subastralgar or tarsal joint in good weight-bearing position warrants a 10 percent evaluation, while such ankylosis in a poor weight-bearing position warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  Malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent evaluation, and marked deformity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Astragalectomy warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2011).

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II.

The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran filed his claim for increased compensation on February 18, 2010.  He was afforded a VA examination shortly thereafter on March 31, 2010.  At the time of the examination, the Veteran complained of pain, weakness, stiffness, instability, giving way, fatigability and lack of endurance.  He complained of occasional flare-ups of swelling, stiffness, increased pain and weakness on a daily basis with varying severity.  Factors causing flare-ups included performing normal tasks such as walking, standing, and supporting his back.  With respect to daily activities, the examiner noted that the ankle dictated what activities could be done on any given day and for how long, before increased pain and symptoms started.  The condition limited movement and flexibility as well as daily activity.  The Veteran was not then working.  He apparently occasionally used a cane to assist in ambulation.  

Physical examination showed no ankylosis.  Dorsiflexion was from zero to 4 degrees.  Plantar flexion was from zero to 35 degrees.  There was no varus or valgus of the os calcis in relation to the long axis of the tibia and fibula.  Pain and pain on motion were noted on examination, but no fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement were found on objective examination.  Additional repetition did not produce any further limitation of dorsiflexion, although it did produce an additional limitation of motion of 5 degrees of plantar flexion, i.e. to 30 degrees. The Veteran's gait was normal and there were no functional limitations on standing and walking.  There were no signs of abnormal weight bearing, such as callosities, breakdown and unusual shoe wear pattern.  X-rays showed mild degenerative changes at the ankle joint.  Examination also showed related surgical scaring, which was slightly darker than the surrounding tissue, but otherwise apparently unremarkable.    

With respect to employment, it was noted that the Veteran used to work as an over-the-road truck driver, but that he needed to find another job because of difficulties shifting a clutch and walking stairs.  He was not then working.  

In a July 2010 statement the Veteran disagreed with the RO's continuation of a 10 percent evaluation.  He noted that each year his pain level increased, while his mobility decreased, in the ankle.

On November 23, 2011, the Veteran was again afforded a VA examination.  At this time, it was noted that the Veteran had not had any surgery or injections since arthroscopic debridement of the left ankle in 2000.  The Veteran complained of continued joint pain and laxity.  He was then taking ibuprofen for the pain and related that his pain pattern changed with the weather and worsened with prolonged activity.  He described a baseline level of pain of 4/10, with flares to 8/10 with walking short distances.  He also described flares with weight bearing and weather changes.

Plantar flexion was to 30 degrees, with no pain.  Dorsiflexion was to 15 degrees, with no pain.  Repetitive testing yielded no change in range of motion and no additional limitations.  Muscle strength testing was 5/5.  Joint stability and anterior drawer test were negative, as was talar testing.  There was no ankylosis and the Veteran had no additional ankle conditions.  There was no evidence of swelling, warmth, erythema or tenderness to the joint on palpation.  The Veteran did walk with a limp favoring the left side.  He also wore an elastic ankle brace when he was on the ankle for extended periods of time.  Examination also showed minimally invasive arthroscopic scars, which were superficial, non-fixed, non-draining and non-tender.  There were no functional impairments, as in no effective function remained, other than that which would be served by amputation or prosthesis.  X-rays of the ankle were normal, although DJD thereof was assessed. 

Several diagnostic codes pertaining to evaluation of ankle disabilities are inapplicable in this case.  In this regard, the Board notes the absence of evidence showing ankylosis, malunion of the os calcis or astralgus or astragalectomy.  See 38 C.F.R. § Diagnostic Codes 5270, 5272, 5273, 5274.  Accordingly, these diagnostic codes are not for consideration.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993)

To establish entitlement to an evaluation in excess of 10 percent the evidence must show marked limitation of motion of the left ankle.  In this regard, the Board notes that on VA examination in March 2010 dorsiflexion, with consideration of pain, fatigability, etc., was limited to 4 degrees (compared to normal dorsiflexion of 20 degrees) and that plantar flexion was limited to 30 degrees (compared to normal plantar flexion of 45 degrees.  Thus, the Veteran showed significant decrease in motion especially with dorsiflexion compared to motion range of motion in this ankle.  Under these circumstances, the Board finds that the severity of the Veteran's left ankle disability, as of this time, more closely approximated the criteria for marked limitation of motion.  Accordingly, effective the date the Veteran filed his claim for increase through November 22, 2011, a 20 percent, but no greater evaluation is warranted is warranted as the evidence does not show ankylosis, malunion of the os calcis or astralgus, or astragalectomy.

With respect to the appropriate rating assigned from November 23, 2011, as noted above, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, supra.  In the present case, VA examination on November 23, 2011, showed that the Veteran was able to dorsiflex the left ankle to 15 degrees, with no pain, and that plantar flexion was to 30 degrees, likewise with no pain.  Repetitive testing yielded no changes in range of motion and muscle strength was 5/5.  DeLuca, supra.  This examination report shows significant improvement in functioning of the left ankle especially in dorsiflexion which improved from 4 degrees (as noted during the March 2010 examination) to 15 degrees.  Accordingly, the Board concludes that the Veteran's left ankle disability manifested by no more than moderate limitation of motion since the November 2011 examination.  Accordingly, as of November 23, 2011, the Board finds that the Veteran's left ankle disability warrants a 10 percent, but no greater, disability evaluation.  Hart, supra.

In closing, the Board notes the presence of surgical scarring associated with the Veteran's left ankle disability.  As these scars are not deep, 929 sq. cm. (144 sq. in.) or larger, unstable, or painful, a separate compensable evaluation thereof is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2011).  Moreover, there are no disabling effects caused by this scarring.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Accordingly, a separate compensable evaluation for scarring is not warranted.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability addressed herein is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to November 23, 2011, a 20 percent, but no greater, evaluation for post-operative residuals, left ankle, with DJD is granted, subject to the laws and regulations governing the award of monetary benefits.

From November 23, 2011, a rating in excess of 10 percent evaluation for post-operative residuals, left ankle, with DJD is denied.



REMAND

In the September 2008 rating decision, the RO denied the Veteran's application to reopen a claim for service connection of hypertension, as well as claims for service connection of diabetes mellitus, a right ankle condition, and depression, to include as secondary to service-connected residuals of frostbite of the left foot, residuals of frostbite of the left foot, chondromalacia of the left knee and post-operative residuals, left ankle, with DJD.  The Veteran disagreed with these determinations.  See November 2008 statement from Veteran.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand these issues for issuance of a SOC.  Id.

The Veteran's claim for service connection of keratoma, left lateral heel must also be remanded, as it is inextricably intertwined with the Veteran's diabetes mellitus service-connection claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Notably, there is indication that this condition may be related to diabetes mellitus and that the Veteran seeks to establish the claim on this secondary basis.  See e.g. May 8, 2012, Informal Hearing Presentation.  

A review of the record indicates that the Veteran has not been provided notice of how to substantiate his claim for service connection of keratoma, left lateral heel, on a secondary basis, to include through aggravation.  Upon remand of this matter, such notice should be provided.  38 C.F.R. §§ 3.159 (2011).


Accordingly, the case is REMANDED for the following action:

1.  Evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran regarding his claim to reopen a previously disallowed claim for service connection for hypertension and his claims for service connection for diabetes mellitus, right ankle condition, and depression.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning these claims.  38 C.F.R. § 20.302(b) (2011).

2.  Send the Veteran notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service-connection of keratoma, left lateral heel, on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

3.  Readjudicate the Veteran's claim for service connection for keratoma, left lateral heel, to include as on a secondary basis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


